Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xiaodong Zhang on May 21, 2021.
In the claim:

In claim 8, Line 8, replace “an is a thermal”, with –                 
                    
                        
                            a
                        
                        
                            n
                        
                    
                
             is a thermal --.


In claim 17, Line 23, replace “wherein                 
                    l
                
             is greater than or equal to 1”, with – wherein                 
                    
                        
                            a
                        
                        
                            n
                        
                    
                
             

is a thermal diffusion coefficient, and wherein                 
                    l
                
             is greater than or equal to 1 --.


In claim 18, Line 3, After “
    PNG
    media_image1.png
    35
    114
    media_image1.png
    Greyscale
”, Insert – , wherein                 
                    b
                
             is a power coefficient --.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851